Citation Nr: 1420545	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-18 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cellulitis of the right hand.

2.  Entitlement to service condition for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1968.  He additionally alleged that he served in United States Army Individual Ready Reserve thereafter, but such service cannot be confirmed.

The matter of service connection for ischemic heart disease is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  As noted below, the Veteran withdrew the issue of entitlement to service connection for cellulitis.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a June 2013 videoconference hearing.  A transcript of that hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).


FINDINGS OF FACT

1.  During his June 2013 videoconference hearing, the Veteran withdrew his appeal for service connection for cellulitis of the right hand.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran developed ischemic heart disease as a result of his active service, to include as a result of exposure to herbicides.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for service connection for cellulitis of the right hand have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).

2.  The criteria for entitlement to service connection for ischemic heart disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 501, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

In light of the Veteran's request to withdraw his claim for service connection for cellulitis of the right hand, no further discussion of VCAA compliance is necessary as to that issue. 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for ischemic heart disease, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2010 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last adjudicated in January 2013.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claim file includes the Veteran's service treatment records, service personnel records, and VA and private treatment records.  Of note, the Veteran asserts that he served in the U.S. Army Individual Ready Reserve in Fort Chaffee, Arkansas (Ft. Chaffee) after his active duty service.  Despite attempts to procure records from that claimed period of service, no such records were found.  A formal finding on the unavailability of Army Reserve personnel records and service treatment records was issued in June 2010.  The Veteran was informed that such records could not be found and invited to provide any and all available evidence in support of his claim.  Additionally, in a March 2012 formal finding of lack on information required to corroborate exposure to Agent Orange, the Joint Services Records Research Center (JSRRC) coordinator determined that the information required to corroborate exposure to Agent Orange described by the Veteran was insufficient to send to the JSRRC.  

The Board acknowledges that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned effectively complied with Bryant's directives by noting the elements that were lacking to substantiate the Veteran's claim.  Moreover, the Veteran has not contended, and the evidence does not otherwise show, that the undersigned committed prejudicial error, either by failing to adequately apprise the Veteran of the issues presented or by neglecting to suggest the submission of helpful evidence that may otherwise have been overlooked.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.103(c)(2); Bryant.  On the contrary, the hearing transcript reflects that the undersigned identified the pertinent facts and laws underlying the appeal.  She also elicited testimony from the Veteran regarding the allegations of in-service herbicide exposure.  Additionally, the Veteran's representative noted that he had not been able to obtain records demonstrating service in Ft. Chaffee and that he could not offer any suggestions as to additional places in which service records could be found.

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his ischemic heart disease.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds as the preponderance of the evidence weighs against a finding of exposure to herbicides in service and there is no competent evidence otherwise suggesting a relationship between the Veteran's current heart disease and his military service.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

At his June 2013 Board hearing, the Veteran stated that he wished to withdraw his appeal on the issue of entitlement to service connection for cellulitis of the right hand.  

A substantive appeal may be withdrawn on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

As the Veteran has withdrawn the aforementioned appeals in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on this matter.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active service, service incurrence will be presumed for certain chronic diseases, including organic heart disease, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The term "active military, naval, or air service" is defined to include active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a). ACDUTRA includes full time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).   VA regulations state that if a veteran was exposed to an herbicide agent during active military, naval, or air service, some diseases, to include ischemic heart disease, may be presumed due to such exposure, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
The Department of Defense has verified a short-term evaluation of herbicides in Ft. Chaffee, Arkansas, between December 1966 and October 1967.  

VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  38 U.S.C. § 1154(a).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background and Analysis

The Veteran claims entitlement to service-connection for ischemic heart disease, due to exposure to Agent Orange.  He contends that his exposure occurred when he was stationed at Ft. Chaffee, Arkansas, for training in the summer of 1969.  

Multiple medical records show current diagnoses of coronary ischemia and other cardiovascular disease.  The salient question is whether any of the current cardiovascular disabilities are related to the Veteran's military service.  

Service treatment records include the Veteran's July 1966 report of medical history for the purpose of separation.  In that report, the Veteran stated that he had or had previously had chest pain or pressure.  The Veteran's July 1966 report of medical examination from the same day found a normal heart on examination.  The Veteran's service treatment records are otherwise silent for any complaints of or treatment for a heart disorder.  Moreover, the Veteran does not allege that his current heart disease is related to his period of active duty service, nor is there competent evidence of record relating the Veteran's current heart disease to his active duty service.  

Rather, the Veteran contends that he was exposed to herbicides in 1969 during service in the reserves and that his current heart disease is related to this herbicide exposure.  Additionally, there is evidence of record suggesting a relationship between the Veteran's current heart disease and the alleged exposure to herbicides during service in the reserves.  However, as explained below, the preponderance of the competent evidence of record weighs against a finding that the Veteran had training at Ft. Chaffee in 1969 as part of his reserve military duty and the preponderance of the evidence weighs against a finding of exposure to herbicides.

In statements in support of his claim and in his June 2013 Board hearing testimony the Veteran asserted that after his active duty service, he was called for training at Ft. Chaffee.  During the June 2013 videoconference, the Veteran's wife also testified that the Veteran left for such training soon after his separation from active duty service.  The Veteran further has stated that, while in Ft. Chaffee he dug up soil and burned leaf litter inside his tent in order to rid it of ticks.  He additionally described being sprayed with an unknown substance.  The Veteran stated that he believed that, by digging in the soil and via a sprayed substance, he was exposed to Agent Orange which led to his present ischemic heart disease.

A February 2011 Personnel Information Exchange System (PIES) search resulted in a service department finding of no subsequent service on file after October 1968 and no record of exposure to herbicides for the Veteran.

A March 2012 PIES search demonstrates that there was no record of the Veteran being called to inactive or active duty for training in the summer of 1969.  The search confirmed military service from September 1966 to October 1968, but noted that there are no records of subsequent service.

In a March 2012 formal finding of lack on information required to corroborate exposure to Agent Orange, the Joint Services Records Research Center (JSRRC) coordinator determined that the facts described by the Veteran were insufficient for corroboration of exposure to Agent Orange.  

The Board is cognizant of the Veteran's own assertion, and his spouse's assertion, that he served at Ft. Chaffee in 1969 where he alleged he was exposed to herbicides.  However, multiple service department records show no military service for the Veteran after October 1968.  The Board has considered the Veteran's and his spouse's competent lay statements regarding his alleged service at Ft. Chaffee in 1969.  Layno v. Brown, 6 Vet. App. 465, 470.  The Board has no reason to doubt the Veteran's and his spouse's sincerity in making these allegations; however, the Board finds these statements are less probative than the service department findings of no service after 1968.  Accordingly, the Board finds the preponderance of the evidence weighs against a finding that the Veteran had military service at Ft. Chaffee in 1969.  Accordingly, the Board finds the competent evidence of record weighs against a finding that the Veteran was exposed to herbicides in service.  It follows that the preponderance of the evidence is against the claim for service connection.


ORDER

The appeal of entitlement to service connection for cellulitis of the right hand is dismissed.

Entitlement to service connection for ischemic heart disease is denied.  




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


